Citation Nr: 0614938	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  99-04 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for loss of pigment 
of the left forearm, claimed as residuals of a chemical burn.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
August 1978, and from January 1980 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the benefit sought on appeal.  

The veteran requested the opportunity to testify at a 
personal hearing before a Veterans Law Judge via 
videoconference.  Such a hearing was scheduled for February 
2005.  The veteran was notified at her most recent address of 
record of the scheduled time and place but failed to appear 
for the hearing.  When an appellant elects not to appear at 
the prescheduled hearing date, the request for a hearing will 
be considered to have been withdrawn.  38 C.F.R. § 20.704.  
Her claim will thus be adjudicated without further delay 
based upon all the evidence presently of record.

In July 2005, the Board, in pertinent part, remanded the 
issue being decided herein for further development.  The case 
has since returned to the Board for appellate review.   


FINDINGS OF FACT

1.  The veteran's service-connected skin disability is 
manifested by itching of an exposed area, the left forearm.  

2.  The veteran has not submitted evidence tending to show 
that her service-connected skin disability requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.



CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for 
service-connected loss of pigment of the left forearm, have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Code 7806 (2002, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by July 2003 and November 2005 letters.  
These letters specifically informed the veteran to submit any 
pertinent evidence in her possession, informed her of the 
evidence required to substantiate her increased rating claim, 
the information required from her to enable VA to obtain 
evidence on her behalf, the assistance that VA would provide 
to obtain evidence on her behalf, and that she should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on her behalf.  Therefore, the 
Board finds that she was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded an 
appropriate VA examination.  The claims folder contains 
service medical records and post-service medical records, 
including medical evidence from the Biloxi VA Medical Center.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he or his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.
 
The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

While the Board is not awarding the highest possible 
schedular rating for the loss of pigmentation, the veteran 
has already been notified of the requirements for higher 
evaluations and assisted in this regard.  Any defect with 
respect to the effective date portion or increased rating of 
the allowed portion of the claim will be rectified by the 
agency of original jurisdiction when effectuating the award, 
otherwise, there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

During service, the veteran fractured her left wrist.  
Shortly after a cast had been placed on her wrist, a chemical 
burn was detected by x-rays.  The cast was then removed and 
she received treatment for the chemical burn.  Post-service, 
the veteran filed a service connection claim for residuals of 
the chemical burn; she indicated that there was a loss of 
pigment of her left forearm.  In a December 1997 rating 
decision, the RO granted service connection for the veteran's 
skin disability and evaluated such disability by analogy to 
eczema, assigning a noncompensable evaluation under 
Diagnostic Code 7806.  During the pendency of the veteran's 
appeal, VA revised the regulations and rating schedule for 
the evaluation of skin disorders, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 et seq. (July 31, 2002) (codified at 
38 C.F.R. § 4.118).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results. In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

According to the relevant rating criteria effective prior to 
August 30, 2002 regarding eczema, evidence of exfoliation, 
exudation or itching (if involving an exposed surface or 
extensive area) results in the assignment of a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  
Evidence of exudation or constant itching with extensive 
lesions or marked disfigurement is required for the next 
higher disability evaluation of 30 percent.  Id.  The maximum 
evaluation allowable pursuant to this Diagnostic Code, 50 
percent, necessitates evidence of ulceration, extensive 
exfoliation, or crusting, as well as systemic or nervous 
manifestations or exceptionally repugnant manifestations.  
Id.

Effective since August 30, 2002, a 10 percent evaluation is 
warranted for evidence of dermatitis or eczema extending to 
at least 5 percent but less than 20 percent of the entire 
body, at least 5 percent but less than 20 percent of exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).  The next higher evaluation of 30 percent requires 
evidence of such a skin disorder extending to 20 to 40 
percent of the entire body, 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more (but not constantly) during the past 12- 
month period.  Id.  The highest disability rating allowable 
pursuant to this Diagnostic Code, 60 percent, necessitates 
evidence of the extension of dermatitis or eczema to more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Id.

On review, the Board finds that the former rating criteria 
are more favorable to the veteran's claim.  The Board 
concludes that the veteran's skin disability more nearly 
approximates a 10 percent evaluation under the former 
criteria, rather than the current noncompensable evaluation.  
See 38 C.F.R. § 4.7 (2005).  On January 2006 VA examination, 
the examiner indicated that the skin on the veteran's left 
forearm was affected in two areas.  The larger area consists 
of the palmar aspect of the left forearm and extends 
vertically toward her hand.  That area is hypo-pigmented, and 
non-tender to palpation.  There is evidence of itching and 
sensitivity upon light palpation.  The smaller area is hypo-
pigmented, and otherwise normal.  Given the evidence of 
itching of the veteran's left forearm, the Board finds that a 
10 percent evaluation is warranted under the old criteria.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  There is no 
evidence of marked disfigurement, extensive lesions, or 
constant exudation or itching to support a higher, 30 
percent, evaluation under the old criteria.  Id.

A higher evaluation under the revised criteria is also not 
warranted, as there is no evidence that the veteran's skin 
disability covers 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; that the use of 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs has been required for a total 
duration of six weeks or more during the past 12-month 
period.  C.F.R. § 4.118, Diagnostic Code 7806 (2005).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for her service-connected loss of 
pigment of the left forearm and there is no objective 
evidence of marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6- 96.


ORDER

Entitlement to a 10 percent evaluation, and no higher, for 
service-connected loss of pigment of left forearm, is 
granted, subject to the criteria governing payment of 
monetary benefits.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


